Douglas, J.,
concurring. Appellee, United Ohio Insurance Company, has moved this court for reconsideration of our decision in Newman v. United Ohio Ins. Co. (1994), 68 Ohio St.3d 170, 624 N.E.2d 728. Appellee “seeks reconsideration in order that the Court may clarify the ambiguities and confusion created by the Savoie decision, specifically syllabus 3.” In seeking reconsideration, appellee argues that “ * * * Syllabus 3 of Savoie fails to mention the issue of setoff or to address whether the setoff is to be made from the insured’s damages as opposed to the written limit of underinsured coverage. * * * ” (Emphasis added.)
I concurred in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809. My concurrence was based on my understanding (and it is still my belief) that Savoie (1) requires setoff; (2) requires that any setoff be against the insured’s damages ('not the written limits of underinsured coverage); and (3) that paragraph three of the syllabus of Savoie applies to “ * * * ail personal iiy'ury cases * * * ” (emphasis added) (Hillman v. Hastings Mut. Ins. Co. [1994], 68 Ohio St.3d 238, 239, 626 N.E.2d 73, 74, Pfeifer, J., concurring) and not just to wrongful death cases. I write now only to reassert what Savoie, in part, stands for and to clarify any alleged confusion with the decision.
Finally, it is interesting to note how many parties, seeking reconsideration of their cases and Savoie, are now citing to us Wood v. Shepard (1988), 38 Ohio St.3d 86, 526 N.E.2d 1089, as an accurate and moderate pronouncement of the law on the subjects addressed therein. The previous continued hammering at Wood, in attempts to limit or overrule its holding, produced a plethora of bad case law which the Savoie court felt the need to correct.
*1206Appellee now has its clarification without need of reconsideration. I concur with the majority in denying reconsideration.
AW. Sweeney, Resnick, F.E. Sweeney and Pfeifer, JJ., concur in the foregoing opinion.